   Case 5:18-cv-03300-SAC Document 25 Filed 08/19/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


ALPHONSO GRAHAM BRISCOE,

                            Petitioner,

          v.                                       CASE NO. 18-3300-SAC

SHANNON MEYER,


                            Respondent.


                         MEMORANDUM AND ORDER

     This matter comes before the court on petitioner’s motion to

appoint counsel.

     There is no constitutional right to the appointment of counsel

in a civil matter. Carper v. Deland, 54 F.3d 613, 616 (10th Cir. 1995);

Durre v. Dempsey, 869 F.2d 543, 547 (10th Cir. 1989). Rather, the

decision whether to appoint counsel in a civil action lies in the

discretion of the district court. Williams v. Meese, 926 F.2d 994,

996 (10th Cir. 1991). The party seeking the appointment of counsel has

the burden to convince the court that the claims presented have
sufficient merit to warrant the appointment of counsel. Steffey v.

Orman, 461 F.3d 1218, 1223 (10th Cir. 2016)(citing Hill v. SmithKline

Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004)). It is not enough

“that having counsel appointed would have assisted [the movant] in

presenting his strongest possible case, [as] the same could be said

in any case.” Steffey, 461 F.3d at 1223 (citing Rucks v. Boergermann,

57 F.3d 978, 979 (10th Cir. 1995)). The Court should consider “the
merits of the prisoner’s claims, the nature and complexity of the

factual and legal issues, and the prisoner’s ability to investigate

the facts and present his claims.” Rucks, 57 F.3d at 979.
   Case 5:18-cv-03300-SAC Document 25 Filed 08/19/21 Page 2 of 2




     The court has considered the record and concludes the appointment

of counsel is not warranted in this action. Although petitioner

asserts that he has little access to legal resources, the court will

examine the record and will review the arguments developed in the state

courts. Likewise, petitioner has not shown that the issues presented

are unusually complicated or novel.

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motion to

appoint counsel (Doc. 24) is denied.

     IT IS SO ORDERED.

     DATED:   This 19th day of August, 2021, at Topeka, Kansas.



                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
